PER CURIAM.
Upon re-examination of the evidence in this case, we think that there was sufficient evidence of the modification of the contract to carry that issue to the jury. In view of Knight’s testimony that he was the treasurer and manager of the defendant company, his authority to employ the plaintiff was sufficiently evidenced. The plaintiff denied that he had any information as to the alleged limitation of Knight’s authority, and the jury believed his denial. An issue of fact having been presented, and the jury having accepted the testimony of the plaintiff, we think that the judgment "based upon the verdict should not be disturbed.
Upon reargument, the judgment is affirmed, with costs, and the former order of this court, reversing said judgment, vacated.